Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 are pending in the application.  

Claim Objections
Claim 1 is objected to because of the following informalities:  As to claim 1, line 13, “a cross-domain convergence” should read --a cross-domain convergence system-- as previously recited since depending claims 2-4 and 6 nonetheless reference the limitation as the “cross-domain convergence system”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a resource manager configured to”, “system configurator configured to”, “a system controller configured to”, “a cross-domain convergence…configured to”, “a cross-domain resource manager configured to”, “a cross-domain system configurator configured to”, “a data checker configured to”, “a data determinator configured to”, “a deployer configured to”, “a searcher configured to”, “cost estimator configured to”, “an engine type selector configured to”, “a component selector configured to”, “a component property selector/editor configured to”, “a data reader configured to”, “one or more data operators configured to”, “one or more data writers configured to”, “a data runner configured to”, and “a data controller configured to” are treated as various components configured to perform corresponding functions. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 1 is rejected under 35 U.S.C. 101 because it failed to fall within a statutory category because a cross-domain adaptive and single domain workflow engine framework as claimed is directed to software alone, therefore it is directing to non-statutory subject matter.  More specifically, giving the broadest reasonable interpretation of the various components which can nonetheless be software or software for use in conjunction with hardware.   Claims 2-5 depend on claim 1 and failed to obviate the deficiency of claim 1, therefore they are rejected for the same reason as claim 1 above.
As to claim 6, this claim is rejected based on dependency.

Allowable Subject Matter
Claims 1-6 are allowable by overcoming the 35 U.S.C. 101 above.

The following is a statement of reasons for the indication of allowable subject matter:  

Crossed workflow communication by means of chaining tasks of different workflows/business processes [Fig. 2 and corresponding text] was disclosed in US PG Pub. 2011/0282707.  Defining a workflow by assembling/connecting/combining display objects (i.e. workflow activities) in a workflow modify area; determination of workflow engine to use to carry out the workflow [paragraphs 274-278 and 282-285; Figs. 3-4 and corresponding text]; Viewing and editing of display object/workflow activity properties [paragraphs 287-288; Fig. 5 and corresponding text] was disclosed in US PG Pub. 2013/0253977. Process modeling by capturing a process in workflow specification using a workflow specification language that use rules, constraints, and/or graphical constructs to describe the ordering and synchronization of tasks in a workflow is disclosed in “An Overview of Workflow Management: From Process Modeling to Workflow Automation Infrastructure” to Georgakopoulos et al..  Managing collections of application components in expressive workflow templates in which basic structure is reusable was disclosed in “Expressive Reusable Workflow Templates”.  Workflow design software having selectable items for creating workflow steps, grouping the created workflow steps with a container, and then define properties of the container which are applied to the group of workflow steps [abstract; paragraphs 39-41] was disclosed in US PG Pub. 2006/0149698. US PG Pub. 2013/0253977, 2006/0149698 and Georgakopoulos et al. was cited in applicant’s IDS filed on 9/16/20. The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claim 1 as a whole.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole.

Response to Arguments
Applicant's arguments filed on 7/19/22 have been fully considered but are not persuasive.

In the remarks, Applicant argued in substance that:
Clarifying amendments obviate the interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Clarifying amendments recites the features of a resource manager which manages system resources including engine components works with a system configurator which creates an engine by assembling specification components and combining engine components needed to configure an engine component container and a system controller. The system controller is configured to drive one or more engines created by the system configurator. A cross-domain convergence is connected with the single-domain workflow engine framework and configured to determine10 JIM-0083-DA1-ETa single domain to which the engine is to be deployed from among single domains included in a cross-domain according to a defined cross-domain workflow represents complex operations and processes which are clearly hardware-based limitations and thus fall within a statutory subject matter which overcome the rejection under 35 U.S.C. 101.
Examiner respectfully traversed Applicant's remarks:

As to point (a), the examiner respectfully disagrees and submits that the amended terms are nonetheless still directed to non-structural term having no specific structural meaning and does not present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  For example, a system controller or system control unit has not structural meaning and can be reasonably interpreted as a “module” or “component” that performs a function [p. 10, lines 22-23], therefore the claim limitations as stated above under the heading “Claim Interpretation” are indicated as meeting the three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

As to point (b), the examiner respectfully disagrees and submits that the amended term does not explicitly add hardware to the claim(s) or limit the claim(s) to hardware implementation, therefore the claim(s) as recited failed to fall within a statutory category. (Note:  the examiner inadvertently indicated claims 1-5 as rejected under 35 USC 101 which is correctly indicated as claims 1-6 in the instant office action)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199